Order entered July 1, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00629-CV

                  IN RE ARYON SHAHAHMADI, Relator

         Original Proceeding from the 192nd Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-22-05197

                                   ORDER
               Before Justices Molberg, Pedersen, III, and Garcia

      Based on the Court’s opinion of this date, we DENY WITHOUT

PREJUDICE relator’s petition for writ of mandamus. We also DENY relator’s

motion for temporary stay as moot.


                                           /s/   BILL PEDERSEN, III
                                                 JUSTICE